Citation Nr: 0901584	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial increased rating in excess of 
20 percent for residuals of a left knee injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel





INTRODUCTION

The veteran served in the Coast Guard Reserves with active 
duty for training from August 17, 2001 to August 19, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia (the Los Angeles, California RO 
retained jurisdiction).  In that decision, the RO granted 
service connection for residuals of a left knee injury and 
assigned a 20 percent rating (effective August 20, 2001).  
The veteran appealed the initial rating decision assigned.  
During the appeal, the veteran's claim was transferred to the 
RO in San Diego, California.  The veteran testified before 
the undersigned at a hearing at the RO in February 2008.  The 
transcript is included in the record.  The issue was remanded 
for further development in April 2008 and now returns to the 
Board.  


FINDING OF FACT

The residuals of a left knee injury are manifested by X-ray 
findings of osteoarthritis, pain, locking, and swelling.  
There is at most slight limitation of motion and no 
subluxation or instability.  


CONCLUSION OF LAW

The criteria for an initial increased evaluation for the 
residuals of a left knee injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

In a March 2002 letter, the RO satisfied the duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  The RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In a March 
2006 letter the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's claim was substantiated in September 2002 when 
he was granted service connection for residuals of injury to 
the left knee and assigned a 20 percent rating (effective 
August 20, 2001).  

The veteran had not sought a specific disability rating or a 
particular effective date as a part of his original claim.  
As a result of the grant of service connection and the 
assignment of a specific disability rating and effective 
date, section 5103(a) notice was no longer required.  See 
Dingess at 490 (2006).  The veteran expressed disagreement 
with the disability rating assigned and was issued a 
statement of the case (SOC) in August 2004.  He appealed the 
decision.  

The veteran's claim underwent additional development.  In 
February 2008, the veteran was given a Board hearing.  The 
veteran's claim has been re-adjudicated several times and he 
was issued several supplemental SOCs.  The Board finds that 
he was provided with the notice required by the VCAA.  

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the increased rating 
issue on appeal.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  He was given a VA examination in 
June 2002, December 2004, and June 2008.  

II.  Legal Criteria 

A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008). For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees. 38 C.F.R. § 4.71a, Plate II (2008).

The Board has evaluated the veteran's residuals of a left 
knee injury under multiple diagnostic codes to determine if 
there is any basis to increase the assigned rating.  Such 
evaluations involve consideration of the level of impairment 
of a veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.

The General Rating Formula for Acute, Subacute or Chronic 
Diseases provides for arthritis due to trauma (substantiated 
by X-ray finding) under DC 5010 to be rated under DC 5003, 
which covers degenerative arthritis (including hypertrophic 
or osteoarthritis).  38 C.F.R. § 4.71a, DC 5003 (2008).  
Degenerative arthritis established by X-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Id.  

DC 5257 provides for recurrent sublaxation or lateral 
instability of the knee.  A severe such impairment warrants a 
30 percent rating, a moderate impairment warrants a 
20 percent rating, and a slight impairment warrants 
10 percent.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23- 
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  In 
VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or DC 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  

DC 5258 provides for a 20 percent evaluation when semilunar 
cartilage is found to be dislocated with frequent episodes of 
"locking" pain and effusion into the joint.  

DC 5260 provides for the evaluation of limitation of flexion 
of the knee.  A 10 percent rating is warranted when it is 
limited to 45 degrees and a 20 percent rating is warranted 
when it is limited to 30 degrees.  A 30 percent rating 
contemplates limitation to 15 degrees.  

DC 5261 provides for the evaluation of limitation of 
extension of the knee.  A 0 percent rating is warranted when 
leg extension is limited to 5 degrees.  A 10 percent rating 
is warranted when it is limited to 10 degrees, and a 20 
percent rating is warranted when it is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation, extension limited to 30 degrees warrants a 40 
percent evaluation, and a 50 percent evaluation contemplates 
extension limited to 45 degrees.  

DCs 5256 (ankylosis of the knee); 5269 (removal of 
symptomatic semilunar cartilage); 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  

III.  Factual Background

In September 2002, the RO granted service connection for 
residuals of an injury to the left knee with an evaluation of 
20 percent (effective August 20, 2001).  A June 2002 VA 
examination showed that the veteran reported locking, pain 
and swelling in his left knee on a daily basis.  The 
examination report stated that the veteran had left medial 
meniscus surgery in December 2001.  The veteran walked with a 
normal gait without assistance.  Painful motion was noted in 
the left knee, as was a mild clicking sound.  There was no 
evidence of swelling, effusion, instability or weakness.  
McMurray testing and Drawer sign were negative.  Flexion was 
measured at 110 degrees (with pain at 110 degrees).  
Extension was measured at 0 degrees (with pain at 0 degrees).  
The examiner concluded that range of motion was limited by 
pain, but was not limited by fatigue, weakness, lack of 
endurance or incoordination.  No abnormality was demonstrated 
on a June 2002 X-ray.  Functional limitations were listed as 
pivoting, crouching, squatting, frequent kneeling and 
jumping.  

A July 2003 private medical record mentions X-rays that were 
taken of the left knee; they revealed an approximate 
50 percent loss of medial articular cartilage space.  There 
was no sublaxation or tilt of the patella.  Degenerative 
joint disease of the medial compartment of the left knee was 
noted.  

In September 2003, a magnetic resonance imaging (MRI) report 
of the left knee showed the following impressions:  1) 
Findings consistent with a previous partial meniscectomy of 
the medial meniscus with a probable recurrent tear and mild 
medial joint space narrowing but without evidence of 
subchondral changes; 2)  Small join effusion with mild 
thinning of the patellar cartilage overlying the apex; 3)  No 
evidence of acute ligamentous or bony abnormality.  In an 
October 2003 private medical record, this MRI was discussed, 
along with an examination.  The private physician found 
tenderness over the medial joint line of the left knee and 
aggravation of pain with McMurray testing.  The veteran was 
noted to have a slight antalgic component to his gait.  

In June 2004, private medical records show the veteran 
underwent an operation for a left knee medial meniscus tear 
and chondromalacia of the left knee.  A follow up record from 
the same month records the veteran's range of motion to have 
been from 5 degrees of flexion to 90 degrees of flexion.  His 
gait was noted as slightly antalgic.  

At the December 2004 VA examination, the veteran reported 
that since his last examination in June 2002 he had been 
recalled to active duty for six months (February 2003 to 
August 2003).  The veteran stated that he had worked 
primarily in port security.  When not on active duty, the 
veteran worked as a certified public accountant (CPA).  The 
December 2004 examination report noted the veteran's history 
and two prior operations as well as his symptoms.  The 
veteran stopped running regularly after his second surgery 
and only did light weight work outs two times a week.  He had 
pain with prolonged standing and sitting.  He had less 
catching and locking than before the second surgery, but he 
still had difficulty bending, stooping, squatting and 
kneeling.  No instability, incoordination, weakness or 
fatiguability was noted.  His range of motion was from 0 to 
130 degrees.  Crepitation and tenderness over the medial 
joint line was noted, as was a one plus Lachman's test with a 
negative pivot shift.  The McMurray's test was negative and 
varus and vulgus stress testing was negative.  

In the diagnosis, patellofemoral compartment degenerative 
joint disease and medial degenerative joint disease were 
present, as was chronic, mild to moderate functional 
impairment.  The report stated that range of motion and joint 
function were not limited by pain, fatigue, weakness, or lack 
of endurance upon repetitive use.  The examiner opined that 
the veteran's recent period of active duty exacerbated the 
veteran's knee and caused the requirement of a second 
surgery.  The examiner found the veteran would not be 
prevented from his work as a CPA, but that he would have 
difficulty doing physical training requiring bending, 
stooping, squatting and kneeling.  

The December 2004 report noted that the veteran didn't report 
for his scheduled X-ray testing.  The next VA X-ray testing 
of the veteran's left knee was in March 2005 and was found to 
be unremarkable.  No findings were reported on a May 2005 MRI 
report.  

At the May 2005 RO hearing, the veteran stated he had 
upcoming scheduled doctor's appointments that he wished to be 
included in any decision.  The veteran also stated that he 
was no longer able to run  for exercise and had gained 
weight.  He had trouble getting out of vehicles and his knee 
often locked up while he was working as a CPA.  He stated 
there were times when he felt his knee was about to give 
away.  The veteran stated he did not take any prescribed 
medications.  

In an October 2005 statement, the veteran said he felt his 
complaints were not being properly communicated through VA 
medical staff and he wanted to explain how his condition had 
worsened.  He stated that too little emphasis was being given 
to weakened movement, excess fatiguability, ability to 
execute smooth movements and pain with movement.  The veteran 
also mentioned arthritis.  The veteran stated he was a former 
marathoner who now could only walk a few blocks.  He stated 
his disability had impacted his daily activities severely.  

An April 2006 VA medical record shows the veteran was given a 
routine joint examination.  For the left knee, the veteran 
had full range of motion with tenderness to palpation on over 
his medial collateral ligament and medial meniscus.  The 
veteran had a positive McMurray's test.  

The veteran failed to report for a December 2006 VA 
examination.  In a May 2007 statement, the veteran said he 
would be submitting his own medical evidence.  

A February 2007 private X-ray showed the veteran's left knee 
to be normal.  A March 2007 private medical orthopedic 
consultation stated there was a "positive re-tear of the 
left medial meniscus" and recommended an MRI.  In a March 
2007 MRI, the findings were of a status post debridement of 
the medial meniscus with no definite evidence of re-tear; a 
small popliteal cyst; and a minimal degenerative change at 
the medial compartment of the knee with medial compartment 
cartilage loss.  

At the February 2008 Board hearing, the veteran stated that 
he was diagnosed with osteoarthritis, effusion, stiffness and 
a small cyst.  (Transcript, p 4.)  After the veteran stated 
his condition had worsened, he agreed to go another VA 
examination.  (Transcript, p 10.)

The veteran submitted a statement in February 2008 from A.B., 
who reiterated the veteran's prior complaints about his knee 
and stated that the veteran could no longer do physical 
things that he used to be able to do.  

In June 2008, the veteran was given a VA examination.  An X-
ray from the same month showed an impression of mild 
tricompartmental osteoarthrosis, most prominent in the medial 
tibiofemoral and patellofemoral compartments.  At the 
examination, the veteran stated he had discomfort in the knee 
when sitting with the knee in flexion for long periods of 
time.  Walking stairs was painful, as was crouching, 
stooping, squatting stooping and kneeling (which he tended to 
avoid).  The veteran stated he used a knee support brace 
about seven to eight times a month.  The veteran could walk 
two to three miles and could stand for approximately and hour 
and a half.  He reported taking nonsteroidal anti-
inflammatory medication.  The examiner concluded the veteran 
had "no particular disability with his usual occupational 
activities as a CPA" but noted that some activities of daily 
living (like walking on stairs and other activities above) 
were difficult because of persistent pain.  

No flare ups of disabling symptomatology or functional 
impairment were reported.  The examiner stated, 
"Subjectively, repetitive activities including simply 
sitting with the knee in flexion for extended periods of time 
will be associated with increased symptomatology without 
actual further functional impairment."  The examiner 
acknowledged the veteran's prior diagnoses of degenerative 
changes and a popliteal cyst, but stated "he does not seem 
to have any obvious difficulties in relation to that 
diagnosis."  

Examination of the knee was unremarkable.  A slight 
subpatellar crepitation in the last 20 degrees of extension 
was noted as the veteran rose from a squatting position.  
Both patellas were stable, both knees extended fully to 
0 degrees and  flexed to 150 degrees without pain.  No laxity 
or instability was noted.  Repetitive manipulation also 
showed no additional functional impairment.  No weakened 
movement, excess fatiguability, or incoordination was found.  

The examiner noted the presence of subtle, degenerative, 
reactive changes in the medial compartment of the knee and 
"a suggestion of possible, subarticular erosion of the 
trochlea portions of the distal femur."  He stated the 
radiologist found evidence of osteorarthritic change of the 
patellofemoral articulation.  In the examiner's discussion, 
he stated that the veteran's impairment "would appear to be 
on the basis of pain with structural degenerative changes."  

IV.  Analysis

The veteran has already been rated at the maximum evaluation 
available under DC 5258 (20 percent) for the residuals of his 
left knee injury.  At no point did the veteran meet the 
criteria for even a minimal compensable evaluation for 
limitation of motion under DC 5260 or DC 5261; his flexion 
was never shown to be limited to 45 degrees and extension was 
never shown to be limited to 10 degrees.  

Throughout the time period on appeal, the VA examinations 
consistently showed that the veteran did not have weakened 
movement, excess fatigability, or incoordination.  These 
symptoms must be considered under 38 C.F.R. § 4.45, but are 
only to be considered with DCs predicated on limitation of 
motion.  Johnson, supra.  Pain was reported by the veteran, 
but he did not meet the lower evaluations for range of 
motion.  No recurrent sublaxation or lateral instability of 
the knee was reported a compensable evaluation is not 
warranted under DC 5257.  

The veteran consistently reported pain, through his 
statements and his medical records.  The VA examiner from 
June 2008 determined that the veteran's pain was due to 
structural changes (articular, degenerative, arthritic), not 
from range of motion.  As a result, an increase on the basis 
of range of motion cannot be granted under DC 5261 or DC 
5260.  

The knee is not ankylosed.  There is no impairment of the 
tibia or fibula and a higher evaluation is not warranted 
under DC 5256 or 5262.  

As for a referral for extraschedular consideration, no 
employment interruptions were reported by the veteran and no 
frequent hospitalizations occurred.  The VA examiner in June 
2008 concluded that the veteran did not appear to have 
functional impairment in association with his work activity 
as a CPA and the overall impairment was no more than mild.  
The veteran's disability picture is not one that renders the 
application of regular schedular standards impractical.  
38 C.F.R. § 3.321 (b)(1).  


ORDER

An initial increased evaluation for the residuals of a left 
knee injury in excess of 20 percent is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


